I am not in accord with the majority opinion in this case. This being an emergency case, time will not permit me to go into the *Page 463 
matter in detail. I shall state my position only briefly.
I see no substantial distinction between this case and the case of State ex rel. Banker v. Clausen, 142 Wash. 450,253 P. 805. It is true that, in that case, only a resolution had been passed, but the court, in stating the question, said:
"The real question here to be determined is whether or no the legislature, or either house thereof, has the power under our constitution to provide for the payment to individual members of expenses incurred by them in attending its session at the state capitol."
Following this, the opinion was written on the theory that the legislature itself had no such power.
It is my view that the Banker case should be adhered to or overruled. As I view it, that case was correctly decided, and I think it should be adhered to.
I therefore dissent.